Luke, J.
The evidence sufficiently showed that the employee suffered a complete strangulated hernia under such circumstances as to entitle him to compensation in accordance with the terms of the workmen's compensation act; that both the employer and the insurer refused to provide any medical or surgical treatment, or to allow any compensation for lost capacity for work; that the employee's medical and hospital expenses were much in excess of $100; *763and that he was totally incapacitated for work for a period of four weeks. The commissioner who heard the case awarded compensation for three weeks at $15 per week and $100 for medical expenses, leaving the amount of compensation for partial incapacity, if any, for determination upon a subsequent hearing. From that award the insurer appealed to the full commission, and the award was affirmed. The insurer then appealed to the superior court, and the award was again affirmed. The insurer thereupon sued out a writ of error to this court. The sole ground upon which the claim was contested is that dealt with above in the headnotes.

Judgment affirmed.


Broyles, G. J., and Bloodworih, J., concur.